Belen Betts, Individually, and
                                                                   as Executrix of the Estate of
                                                                  Delbert Betts, Deceased, and
                                                                                /s


                           Fourth Court of Appeals
                                  San Antonio, Texas
                                        August 5, 2014

                                     No. 04-14-00473-CV

               ARC PARKLANE, INC. d/b/a Parklane West Healthcare Center,
                                   Appellants

                                               v.

   Belen BETTS, Individually, and as Executrix of the Estate of Delbert Betts, Deceased, and
                               Shirle Betts, and Dana Gibson,
                                          Appellees

                  From the 73rd Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014-CI-10178
                           Honorable Larry Noll, Judge Presiding


                                        ORDER
        Appellant has filed an unopposed motion to abate this appeal because the issue presented
in this appeal is the same issue previously decided by this court and now pending before the
Texas Supreme Court in Fredericksburg Care Co. L.P. v. Perez, 406 S.W.3d 313, pet. granted).
We grant the motion. For administrative purposes, this appeal will be treated as a closed case
unless and until a motion to reinstate is filed and granted.




                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of August, 2014.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court